Case 8:18-cv-00332-JVS-MRW Document 198 Filed 05/27/21 Page 1 of 3 Page ID #:3172



 1 JASON M. FRANK (190957)
   ANDREW D. STOLPER (205462)
 2 SCOTT H. SIMS (234148)
   FRANK SIMS & STOLPER LLP
 3 19800 MacArthur Blvd., Suite 855
   Irvine, CA 92612
 4 Telephone: (949) 201-2400
   Facsimile: (949) 201-2405
 5
   IVY T. NGO (249860)
 6 FRANKLIN D. AZAR (pro hac vice)
   FRANKLIN D. AZAR & ASSOCIATES, P.C.
 7 14426 East Evans Avenue
   Aurora, CO 80014
 8 Telephone: (303) 757-3300
   Facsimile: (303) 759-5203
 9
   CHARLES E. SHAFFER (pro hoc vice)
10 LEVIN SEDRAN & BERMAN
   510 Walnut Street, Suite 500
11 Philadelphia, PA 19106
   Telephone: (215) 592-1500
12 Facsimile: (215) 592-4663

13   Attorneys for Plaintiffs, the Proposed Class and Subclasses
14
                            UNITED STATES DISTRICT COURT
15

16                        CENTRAL DISTRICT OF CALIFORNIA

17   ARMANDO HERRERA, MONICA Case No.: 8:18-cv-00332-JVS-(MRWx)
     HERRERA, DEANA LUCERO,
18   MELISSA LUCAS, VANITY
     ARRINGTON, NICHOLE DARTIS, PLAINTIFFS’ STATUS CONFERENCE
19   FREDERICK BROWN, ANTHONY REPORT RE: SETTLEMENT
     DILLARD, JANET CORPES, TERRI
20   JONES, RIA MARTEINS, CHAKA
     SMITH, SHANNON GENTRY,
21   GRETTA CARTER, and JAMES
     ATKINS, each individually and on
22   behalf of all others similarly situated,

23                      Plaintiffs,

24   vs.

25 WELLS FARGO BANK, N.A. D/B/A
   WELLS FARGO DEALER
26 SERVICES, INC., WELLS FARGO
   & COMPANY and MARGUERITE
27 DREW, an individual,

28                      Defendants.

                                               1
                     PLAITNIFFS’ STATUS CONFERENCE REPORT RE: SETTLEMENT
Case 8:18-cv-00332-JVS-MRW Document 198 Filed 05/27/21 Page 2 of 3 Page ID #:3173



 1                               PLAINTIFFS’ STATEMENT
 2         Plaintiffs requested this status conference for the following reasons:
 3              1. To request the Court obtain a firm commitment from Wells Fargo as to
 4                 when it will complete its internal approval process and execute the Parties’
 5                 nationwide class action settlement agreement (the “Settlement”); and
 6              2. To determine whether the Court will be willing to shorten time to hear
 7                 Plaintiffs’ Motion for Preliminary Approval of the Settlement, which will
 8                 be unopposed, so that the motion can be decided on or before June 14,
 9                 2021. This will enable Notice to the Class be sent out by the dates
10                 previously agreed to by the Parties and, hopefully, allow for the settlement
11                 benefits to be provided to the Class this year assuming final approval by
12                 the Court.
13         On December 11, 2020, after a lengthy mediation process with the Honorable
14   Andrew Guilford (Ret.), the Parties executed a Term Sheet for a nationwide class action
15   settlement. On December 14, 2020, the parties filed a Joint Notice of Tentative Class
16   Action Settlement asking the Court to vacate all deadlines and indicating the motion for
17   preliminary approval would be filed in the next 90 days. (Dkt. 193.) On April 9, 2021,
18   the Parties filed a Joint Stipulation extending the deadline to file the motion for
19   preliminary approval until May 14, 2021, which the Court granted. (Dkt. 194.)
20         Based on this deadline, the Parties worked out a notice and claims period schedule
21   with the proposed Settlement Administrator that was built on the assumption that the
22   motion for preliminary approval would be heard on or before June 14, 2021. As part of
23   the notice plan, the Settlement Administrator will be mailing over 2.69 million notices to
24   potential class members. The schedule was developed with the goal of providing the
25   settlement benefits by the end of this year assuming final approval by the Court.
26         Unfortunately, the finalization of the Settlement papers has taken longer than
27   expected. The Parties have been working diligently to resolve the remaining issues,
28   including with the assistance of Judge Guilford. Wells Fargo’s lawyers have indicated
                                              2
                     PLAINTIFFS STATUS CONFERENCE REPORT RE: SETTLEMENT
Case 8:18-cv-00332-JVS-MRW Document 198 Filed 05/27/21 Page 3 of 3 Page ID #:3174



 1   they expect to receive final signoff from Wells Fargo “within the next 10 days.” Plaintiffs
 2   appreciate this is a substantial settlement involving business practice changes requiring
 3   multiple layers of approval within Wells Fargo. That said, Plaintiffs believe it will be
 4   beneficial for the Court to impose a deadline on the Parties to complete this Settlement.
 5         Plaintiffs will be able to file the motion for preliminary approval the same day it
 6   receives the executed Settlement. The motion will be unopposed. To avoid upsetting the
 7   notice schedule previously worked out by the Parties, Plaintiffs request that the Court
 8   hear it on shortened time, if possible, on or before June 14, 2021.
 9
10   Dated: May 27, 2021                           FRANK SIMS & STOLPER LLP
11                                                 By:    /s/ Andrew D. Stolper
                                                          Jason M. Frank
12                                                        Andrew D. Stolper
                                                          Scott H. Sims
13                                                        Attorneys for Plaintiffs
14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

                                               3
                      PLAINTIFFS STATUS CONFERENCE REPORT RE: SETTLEMENT
